Citation Nr: 1743563	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nykeia Miller, Associate Counsel
INTRODUCTION

The Veteran served on active due from July 1965 to May 1968. 

This matter comes before the Board of Veterans' Appeals on appeals from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a Travel Board hearing in June 2016 and a transcript is in the record. The record is ready for review. 


FINDING OF FACT

The Veteran's skin cancer had its onset during the Veteran's period of service in the Republic of Vietnam, when he was exposed to herbicide agents, including Agent Orange.

CONCLUSION OF LAW

The criteria to establish service connection for skin cancer are met.  38 U.S.C.A. 
§§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for skin cancer, diagnosed as basal cell cancer, nodular type, which he contends was caused by exposure to Agent Orange  while stationed in the Republic of Vietnam. The Board will grant the claim. 

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Along with the occurrence of an injury or disability during service, there must also be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 

Skin cancer is not a disorder that is presumptively linked to herbicide exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e), 3.313. The VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Fed. Reg. 27630 - 27641 (2003). 

A presumption of service connection provided by law is not the only method for a veteran to show causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, established that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Apart from his general contention that herbicides caused his skin cancer, the Veteran testified that while stationed in Vietnam in September 1966, he recalled experiencing a painful rash with blisters after spending the day working outdoors without a shirt. He reports that he was hospitalized for a short period and while the rash dissipated, he had another breakout when he returned home and was treated with Benadryl.  He stated the rash returned five or six additional times throughout his life.  The Veteran explained that he initially believed the rash was caused by sun exposure, but he had breakouts even when he remained out of the sun.

The Veteran's service treatment records include a handwritten entry dated September 15, 1966 that indicates the Veteran had impetigo and was prescribed an ointment.  Additionally, service treatment records show he was seen at the dispensary in Houston, Texas in January 1967, but there are no details regarding why the Veteran was treated.  There was no report of any skin symptoms in the Veteran's separation examination in May 1968. 

Private treatment records from August 2010 indicate the Veteran underwent excision of a malignant basal cell carcinoma, nodular type from his back.  This diagnosis was also confirmed in pathology reports from August 2010, but the pathologist noted no malignancy was found.  

The February 2013 VA examination revealed no skin conditions.  In the tumors and neoplasms section of the questionnaire, the examiner noted that the Veteran has a malignant neoplasm for which treatment was completed after the surgery in August 2010.  

The VA examiner confirmed that the Veteran's service treatment records, along with private provider treatment notes and pathology reports, were reviewed.  The examiner opined that the Veteran's skin cancer was less likely than not incurred in or caused by the claimed in-service illness.  The examiner explained that it is not likely that basal cell carcinoma is related to the impetigo that the Veteran was treated for while in active military service since there has not been a medical link of the two conditions in the medical literature either directly or remotely. 

Private medical records and pathology reports from the Veteran's dermatologist from March 2016 and April 2016 indicate that the Veteran was diagnosed with and treated for basal cell carcinoma of the nose.  In March 2016, the Veteran had basal cell carcinoma of the nasal dorsum, and in April 2016 he had basal cell carcinoma on the nasal sidewall.  The Veteran's dermatologist performed Mohs surgery to remove both tumors from the Veteran's nose and noted that there were no malignant cells seen in the examined sections of  the removed infected areas.  Between July 2016 and May 2017, the Veteran was also treated for skin lesions that were diagnosed as benign seborrheic keratosis that appear with aging.

In a July 2016 statement, the Veteran's dermatologist explained that she is a dermatologist who specializes in treating skin cancers with Mohs micrographic surgery, and the Veteran was under her care for basal cell carcinoma.  The dermatologist confirmed that the Veteran's service records and medical files were reviewed.  She opined that it is more likely than not that the Veteran's skin cancer was initiated by excessive contamination with Agent Orange that the Veteran was subjected to during his service in Vietnam while stationed in an area that was regularly and heavily defoliated.  The dermatologist stated that while there was no way of proving that the skin rash the Veteran developed that required hospitalization was an irritant dermatitis due to Agent Orange exposure, it seems a possible cause given the Veteran's location and surroundings.  Additionally, the dermatologist stated that a year of exposure of inhalation, ingestion, and physical contact with Agent Orange toxic chemicals makes this a nexus and link for an Agent Orange cancer contamination.  The dermatologist stated that a medical study conducted by a physician with M. D. Anderson Cancer Center demonstrated that Agent Orange exposed veterans had a 51% rate of nonmelanoma invasive skin cancers; the risk increased to 73% for those who actively sprayed Agent Orange; and individuals with the lightest skin types and lighter eyes were also at higher risk. The dermatologist noted that the Veteran was at a higher risk due to his blue eyes and fair skin, and she provided medical articles from 2014 that link Agent Orange to invasive skin cancers, including basal cell carcinoma. 

The Veteran also submitted a letter from a friend and fellow veteran, G. P., who served with the Veteran in Nha Trang, Republic of Vietnam. G. P. explained that the village of Nha Trang was on the coast surrounded by a small mountain range, and was home to the 5th Special Forces hospital.  He stated that the mountains and entire area were heavily defoliated, down to dirt and rocks, to deter undetected enemy intrusions.  G. P. stated he personally witnessed and vividly recalls the Veteran suddenly developing a severe rash that covered his back with swollen red welts from his belt line up to his neck, and that the Veteran complained of how badly it itched and burned.  According to G. P., the Veteran was taken to the hospital, where he was sedated and treated for 2 to 3 days.  

There are no medical records in the file covering the four decades of time between the Veteran's service treatment records and his 2010 diagnosis of basal cell carcinoma that document the Veteran's account of additional rash outbreaks.  Though the Veteran testified that he took large dosages of Benadryl as treatment whenever the rash occurred, there is no medical evidence to support the Veteran's statements that the outbreaks continued and to establish a diagnosis during that time period. 

However, viewed in a light most favorable to the Veteran unde the benefit-of-the- doubt doctrine, the Veteran's statements about the outbreaks, coupled with the letter from G. P., are competent as lay testimony to establish the presence of observable symptomatology regarding the initial outbreak and subsequent occurrences.  
Further, since the initial skin cancer diagnosis in 2010 and after the VA examination in 2013, the Veteran has experienced recurrent events that required two additional surgeries to remove areas infected with basal cell carcinoma.

The Board considered the February 2013 VA opinion in which the examiner opined that the Veteran's skin cancer was less likely than not incurred in or caused by the claimed in-service illness of impetigo due to the lack of medical evidence demonstrating a link between impetigo and basal cell carcinoma.  Despite acknowledging that the Veteran served in Vietnam during the late 1960s, the examiner did not consider whether the Veteran's current skin cancer, which the examiner classified as a malignant neoplasm, could be connected to the Veteran's exposure to Agent Orange. 

The opinion from the Veteran's private dermatologist was also considered.  The dermatologist opined that it is more likely than not that the Veteran's skin cancer was initiated by excessive contamination with Agent Orange that the Veteran was subjected to during his service in Vietnam while stationed in an area that was regularly and heavily defoliated.  The dermatologist did not specifically address the Veteran's in-service diagnosis of impetigo and whether or not impetigo is directly related to the current diagnosis of skin cancer.  However, the dermatologist provided a plausible link between herbicides and the disorder and noted medical studies and scientific literature establishing connections between basal cell carcinoma and Agent Orange, which the dermatologist submitted in support of her opinion. 

After considering the medical evidence, opinions, and lay statements, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current skin cancer that had its clinical onset during the Veteran's period of service, to include herbicide exposure therein.  In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for skin cancer is warranted. 

The Board expresses no opinion regarding the severity of the disorder.  The RO will assign an appropriate disability rating on receipt of this decision.   Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for skin cancer is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


